In an action for libel and violation of the Civil Rights Law, appeals are taken from three orders. Order denying appellants’ motion to strike out the defenses contained in paragraphs XXIII to XXXY," inclusive, of the amended answer, reversed on the law, with $10 costs and disbursements, and the motion granted, without costs, with leave to the respondent to serve a further amended answer within ten days from the entry of the order hereon. Order granting respondent’s motion for an examination before trial of appellant Lily Dache, insofar as appealed from, reversed on the law, without costs, and the motion denied, without costs, without prejudice to renewal of such motion after service of a further amended answer. Appeal from the order denying in part appellants’ motion for a bill of particulars of the above-mentioned defenses, dismissed, without costs, with leave to appellants to move for a further bill of particulars, if necessary, after service of respondent’s further amended answer. We are in accord with Special Term’s view that the • libel complained of might reasonably have been read merely as a statement that a showing of copies of plaintiffs’ hats was authorized. Therefore, we cannot hold as a matter of law that the justification pleaded is not as broad as the charge. The allegations of authority contained in the defenses, however, are *896conclusions of law and therefore insufficient. The motion for an examination of appellant Dache before trial should have been made on notice to all the parties who had appeared in the action. In view of the disposition made of the appeal relating to the pleadings, the appeal relating to the bill of particulars becomes academic. Lewis, P. J., Hagarty, Johnston and Adel, JJ., concur; Carswell, J., concurs in result.